DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive.
Applicant amended claim 1 and 9.
Applicant argues prior arts Li et al. (PGPUB 20200099586), hereinafter as Li, in view of Clark et al. (PGPUB 20190140648), hereinafter as Clark, do not teach “determining a change in a condition of the machine learning operation based on the received information or of determining a second set of microbumps of the memory device wherein a total number of microbumps in the second set of microbumps is determined based on the received information”, page 8 of 5/5/2022 filing: in the office action dated 2/18/2022, the reasoning of that Li teaches a machine learning is still a valid argument; in the same office action, it was mentioned that Li teaches “dynamically rewiring the connection between …computing elements”, in other words different connections between different computing elements in different situations.
Clark teaches using microbumps for connections between different calculating/circuits elements.
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).



Allowable Subject Matter
Claim 17-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 17 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: receiving an indication to change a first set of microbumps in a memory device to transmit data for a machine learning operation, the indication comprising information about a condition of a machine learning operation; determining a total number of microbumps to be selected based on the indication; selecting, by a processing device, a second set of microbumps based on locations of respective microbumps in the memory device in accordance with the indication; and transmitting the data for the machine learning operation using the second set of microbumps, and a combination of other limitations in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Clark.
Regarding claim 1, Li teaches a system comprising:
a processing device (Fig 7A, element 206), operatively coupled with the memory device (Fig 7A, element 208), to perform operations comprising: 
transmitting data for a machine learning operation ([0050] automatically control and optimize resource…memory), the data being stored at the memory device; 
receiving information indicating a current condition of the machine learning operation ([0048] “according to demand” matches to a current condition); 
determining a change in a condition of the machine learning operation based on the received information (Fig. 11, and [0048] dynamically assigned and reassigned according to demand, [0115] electric signal transmitted through a wire); 
in response to determining the change in the condition of the machine learning operation, determining another set of the memory resources of the memory device that are to transmit subsequent data for the machine learning operation (Fig. 11 step 1110 and Fig 10); and 
transmitting the subsequent data using the another set of connections of the memory device ([0048] resources dynamically assigned).
But not expressly micorbumps for I/O connection of a memory device;
Clark teaches a plurality of micorbumps for I/O connection of a memory device (Fig 12 and [0076]);
Since Clark and Li are both from the same field of semiconductor memory device, the purpose disclosed by Clark would have been recognized in the pertinent art of Li. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use microbumps for I/O for different memory channels as in Clark into the device of Li for the purpose of transferring signals between circuit units. 
Regarding claim 2, Li teaches the condition includes at least one of a power supply associated with the memory device, a temperature associated with the memory device, or a data size ([0075] may need to be allocated quantum size of full or half of DIMM) associated with the machine learning operation.
Regarding claim 3, Li teaches the determining of the another set of microbumps comprises: determining that the change in the condition satisfies a threshold condition, the threshold condition being associated with a magnitude of the change in the condition, and wherein the determining of the another set of microbumps is further in response to determining that the change in the condition satisfies the threshold condition (Fig 11, step 1108).
Regarding claim 5, Li teaches a number of microbumps included in the another set of microbumps is based on a magnitude of the change in the condition of the machine learning operation (Fig 11, threshold condition).
Regarding claim 6, Li teaches the determining of the second set of microbumps is based on locations of respective microbumps in the memory device (claim 7 of Li).
Regarding claim 7, Li teaches the memory device corresponds to a non-volatile memory device ([0026]).
Regarding claim 8, Li teaches the memory device corresponds to a volatile memory device ([0026]).
Regarding claim 9, Li teaches a method comprising: 
transmitting data for a machine learning operation ([0049-50]), the data being stored at the memory device; 
receiving information indicating a current condition of the machine learning operation ([0048] according to demand).
determining a change in a condition of the machine learning operation based on the received information (Fig. 11 and [0048]); 
in response to determining the change in the condition of the machine learning operation, determining, by a processing device, another set of I/O connections of the memory device that are to transmit subsequent data for the machine learning operation (Fig 11 step 1110 and Fig 10); and 
transmitting the subsequent data using the another set of I/O connections of the memory device ([0048]).
But not expressly micorbumps for I/O connection of a memory device;
Clark teaches micorbumps for I/O connection of a memory device (Fig 12 and [0076]);
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 10, argument used in rejection of claim 2 applies.
Regarding claim 11, argument used in rejection of claim 3 applies.
Regarding claim 13, argument used in rejection of claim 5 applies.
Regarding claim 14, argument used in rejection of claim 6 applies.
Regarding claim 15, argument used in rejection of claim 7 applies.
Regarding claim 16, argument used in rejection of claim 8 applies.

Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Clark, in view of Fregene (Patent 8255153), hereinafter as Fregene.
Regarding claim 4, Li and Clark teach a system as in rejection of claim 1, 
But not expressly threshold based on a direction of the change in the condition of the machine learning operation.
Fregene teaches based on a direction of the change in the condition of the machine learning operation (claim 13 “change direction ...first and second time derivatives…exceed the threshold value).
Since Fregene and Li are both from the same field of detecting, the purpose disclosed by Fregene would have been recognized in the pertinent art of Li. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use threshold of derivatives as in Fregene into the device of Li for the purpose of managing system performance. 
Regarding claim 12, argument used in rejection of claim 4 applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827